Citation Nr: 1621624	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-12 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active service from May 1968 to May 1970. 

This appeal comes before the Board of Veterans' Appeals  (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  In October 2013, the Board remanded the claim for additional development. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2013, the Board reopened this claim, which had been denied in a final RO decision, dated in May 1994, and remanded the claim.  The Board directed that all outstanding and relevant records be obtained.  That same month, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand, which requested that the Veteran identify all relevant treatment for hearing loss; there is no record of a reply.  However, the Board further directed that the Veteran be afforded an examination to determine the etiology of his bilateral hearing loss disability.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that a remand is warranted under Stegall for the following reasons:

It appears that the Veteran was scheduled for a VA audiometric examination on December 2, 2013, and that he failed to report for his examination (contrary to the Board's instructions, a copy of the Veteran's notice of his examination is not of record).  

The supplemental statement of the case, dated in December 13, 2013, shows that the Appeals Management Center (AMC) concluded that the claim must be denied, as the Veteran had failed to report for his examination, and "We did not receive a notice from you that gave good cause for no reporting for your scheduled VA C&P examination."

A letter from the Veteran's representative, received by VA on December 23, 2013, shows that it was asserted that the Veteran was unable to attend his examination due to an ice storm.  The representative stated that the Veteran had "called scheduling" and that he was told that his examination would be rescheduled, and that he would be sending a letter.  However, the representative stated that a letter had never been sent, and that the Veteran had not been rescheduled for an examination.  The representative requested the Veteran be rescheduled as soon as possible for an audiologic examination in accordance with the BVA remand.

In summary, the Veteran has not yet been afforded an examination in association with his claim.  

In this regard, although the Veteran failed to report for his December 2013 examination, he has stated that he was unable to attend his examination due to a storm.  The supplemental statement of the case was issued prior to receipt of the Veteran's assertion of good cause for his failure to report.  The Veteran has asserted that he contacted VA to reschedule his examination, and that he was told that his examination would be rescheduled.  The RO/AMC has not stated that the Veteran's assertions are inaccurate, and there is no basis upon which to find that the Veteran, who is the recipient of the Purple Heart Medal and the Combat Infantryman Badge, is not credible.  

There is no indication that an attempt was ever made to reschedule the Veteran's examination, and the Veteran had indicated that he is willing to report for a rescheduled examination.  Accordingly, on remand, the Veteran should be scheduled for another audiometric examination, to include obtaining an etiological opinion.  Stegall.

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be examined by an examiner with sufficient expertise to determine the etiology of his bilateral hearing loss disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner in conjunction with the examination. 

Any indicated evaluations, studies, and tests deemed to be necessary must be accomplished. 

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should state an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that the Veteran's bilateral hearing loss originated during service, or is otherwise etiologically related to any in-service disease, event, or injury. 

The examiner is instructed to accept the Veteran's exposure to loud noise during service as credible, and to consider the Veteran to be a reliable historian. 

The rationale for all opinions expressed must also be provided.  If the required opinion cannot be provided, the examiner should explain why.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for the examination.  

3.  After conducting any other development deemed appropriate, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC), afforded an opportunity to respond, and the record should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




